DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-7, 9 and 10 are allowed.

Re claims 1, 2, 4 and 5, prior arts do not teach or suggest the combination of the interface card cage according to claim 1, in particular, a second assembly, comprising an assembly part and a base part, wherein the assembly part is disposed on the base part, the assembly part has a slot, a longitudinal axis of the slot passes through the base part, the assembly part comprises a first side plate and a second side plate respectively located at two opposite sides of the slot, the first side plate has a recess located at one end of the slot located away from the base part, the assembly part has a first edge and a second edge located at two opposite sides of the recess, and a direction from the first edge to the second edge is different from a direction from the first side plate to the second side plate, wherein the first assembly is disposed on the base part of the second assembly, the base part has at least one positioning hole, the first side wall comprises at least one positioning pin, the at least one positioning pin passes through the at least one positioning hole, the bent portion of the first assembly is located in the slot, and the protrusion is located in the recess.

	Re claims 6, 7, 9 and 10, prior arts do not teach or suggest the combination of the server according to claim 6, in particular, a second assembly, comprising an assembly part and a base part, wherein the assembly part is disposed on the base part, the assembly part has a slot, a longitudinal axis of the slot passes through the base part, the assembly part comprises a first side plate and a second side plate respectively located at two opposite sides of the slot, the first side plate has a recess located at one end of the slot located away from the base part, the assembly part has a first edge and a second edge located at two opposite sides of the recess, a direction from the first edge to the second edge is different from a direction from the first side plate to the second side plate, the bent portion of the first assembly is located in the slot, the protrusion is located in the recess, the base part is disposed in the chassis, the base part has at least one positioning hole, the first side wall comprises at least one positioning pin, and the at least one positioning pin passes through the at least one positioning hole; a riser card, disposed on the first side wall of the first assembly and electrically connected to the motherboard; and at least one interface card, electrically connected to and disposed on the riser card, wherein the at least one interface card is exposed by the at least one opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841